Citation Nr: 0422472	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-02 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right eye disorder, 
to include corneal scarring, glaucoma, or a cataract, 
including on the basis of aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from December 1951 to October 
1954, as well as a prior period of unverified service of 
approximately one year and three months.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision prepared in October 2000 and issued to the 
veteran in November 2000 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
which denied entitlement to service connection for a right 
eye disorder.  Following the veteran's timely notice of 
disagreement in June 2001, the RO issued a statement of the 
case (SOC) in February 2002.  The veteran's timely 
substantive appeal was received later that same month.

Pursuant to a June 2004 motion and the Board's granting 
thereof in July 2004, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical records establish that he 
sustained an injury to the right eye in service.  The 
veteran's private treating optometrist provided a May 2000 
opinion that the veteran had scars in the cornea of the right 
eye which were consistent with the type of injury the veteran 
incurred in service.  The optometrist noted that the veteran 
had bilateral glaucoma, which was worse in the right eye, and 
provided an opinion that damage to the optic nerve incurred 
in service now results in greater glaucomatous changes in the 
right eye than in the left.  

A VA examination and opinion obtained in August 2000, with an 
addendum in October 2000, indicated that the veteran's 
bilateral cataracts were not etiologically related to the 
veteran's in-service right eye injury.  The opinion further 
indicated that, if the veteran had bilateral glaucoma, that 
glaucoma was not etiologically related to the right eye 
injury the veteran sustained in service.  

However, it does not appear that the veteran contends that 
the right eye injury caused bilateral glaucoma or cataracts.  
It appears that the veteran contends that the in-service 
injury caused injury to the optic nerve which now aggravates, 
as to the right eye, glaucoma which developed following 
service.  This raises the issue of secondary service 
connection on the basis of aggravation.  See Allen v. Brown, 
7 Vet. App. 439 (1995) (when aggravation of non-service-
connected condition is proximately due to or result of a 
service-connected condition, veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  

It does not appear that the examiners were asked to provide 
an opinion as to whether the injury in service now results in 
aggravation of post-service eye disorders.  Further 
development of the medical evidence is required.  Given the 
decision in Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003), the Board cannot undertake that factual 
development.  The veteran submitted a statement in August 
2004, along with copies of recent treatment records, but 
these records do not provide the necessary opinion.

While this case is in remand status, updated VA or private 
clinical records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran again of the laws 
and regulations governing his claim, what 
information and evidence is required to 
substantiate his claim, which portion of 
the information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran again that 
it is his responsibility to identify any 
evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  In particular, the 
veteran should be advised to identify 
records relevant to an eye disorder 
proximate to service, including records 
of vision examinations or optometric or 
ophthalmologic examination or treatment 
proximate to service, and to identify or 
provide any evidence tending to establish 
that the service-connected right eye 
injury aggravated any current right eye 
disorder.

The veteran should be clearly advised of 
the time frame within which he may submit 
evidence to substantiate his claim and of 
the provisions of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 
2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any VA or non-VA 
facility at which he has been treated for 
a right eye disorder since September 
2003, the date of the most recent 
clinical records, from the VA Medical 
Center, Tomah, Wisconsin, associated with 
the claims file.  Clinical records from 
each treating facility or provider 
identified from September 2003 to the 
present should be obtained.

3.  The veteran should be afforded VA 
examination(s) of the eyes as necessary 
to determine not only the nature and 
etiology of each current right eye 
disorder, but also to determine whether a 
right eye injury incurred in service 
currently aggravates (that is, 
permanently increases the severity) any 
non-service-connected right eye disorder 
as compared to what would be expected in 
the absence of the in-service injury.  

The claims file must be made available to 
the examiner(s) prior to the 
examination(s).  Any testing deemed 
necessary should be conducted.  

In particular, the examiner(s) should be 
asked to provide the following 
information and opinions:  (1) Does the 
veteran have current scarring of the 
right cornea?  If so, is it at least as 
likely as not that such scarring is the 
result of an injury to the right eye 
incurred in service?; (2) Is it at least 
as likely as not that the veteran's right 
eye glaucoma is aggravated by the 
residuals of a right eye injury incurred 
in service?; (3) Is it at least as likely 
as not that the severity of a cataract on 
the veteran's right eye is aggravated by 
the residuals of a right eye injury 
incurred in service?  The complete 
rationale for all opinions expressed and 
conclusions reached should be set forth.

4.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.  

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


